Name: Political and Security Committee Decision EUPM/1/2009 of 15Ã December 2009 concerning the extension of the mandate of the Head of Mission of the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH)
 Type: Decision
 Subject Matter: European construction;  personnel management and staff remuneration;  international security;  Europe
 Date Published: 2009-12-16

 16.12.2009 EN Official Journal of the European Union L 330/79 POLITICAL AND SECURITY COMMITTEE DECISION EUPM/1/2009 of 15 December 2009 concerning the extension of the mandate of the Head of Mission of the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) (2009/958/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2009/906/CFSP of 8 December 2009 on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) (1), and in particular Article 10(1) thereof, Whereas: (1) Under Article 10(1) of Decision 2009/906/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purposes of political control and strategic direction of EUPM and in particular to appoint a Head of Mission. (2) On 24 October 2008, upon a proposal by the Secretary General/High Representative (SG/HR), the PSC appointed by its Decision 2008/835/CFSP (2) Mr Stefan FELLER as Head of Mission of EUPM until 31 December 2009. (3) On 13 November 2009, the SG/HR proposed to the PSC that it extend the mandate of Mr Stefan FELLER as Head of Mission of EUPM for an additional year, until 31 December 2010. HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Stefan FELLER as Head of Mission of the European Union Police Mission in Bosnia and Herzegovina is hereby extended until 31 December 2010. Article 2 This Decision shall enter into force on the day of its adoption. It shall apply until 31 December 2010. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 15 December 2009. For the Political and Security Committee The President O. SKOOG (1) OJ L 322, 9.12.2009, p. 22. (2) OJ L 298, 7.11.2008, p. 30.